DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/076,690, filed on 08/08/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 12-13 of U.S. Patent No. 10/754,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are essentially the same 
Claim 8 of the patent discloses claims 1-2 and 4 of the instant application.
Claim 12 of the patent discloses claim 12 of the instant application.
Claim 13 of the patent discloses claim 13 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2014183683 A) in view of Yamamoto et al. (US 2013/0182542 A1).
Regarding claims 1 and 14, Saito discloses a circuit for controlling a step motor drive device and a step motor drive device (e.g. Fig. 1), comprising: 

a first stator magnetic-pole portion (Fig. 1: 15b) and a second stator magnetic-pole portion (Fig. 1: 15c), which are formed so as to oppose to each other through the rotor, 
a third stator magnetic-pole portion (Fig. 1: 15a), which is formed 10between the first stator magnetic-pole portion and the second stator magnetic-pole portion so as to face the rotor;
a first coil (Fig. 1: 22a) to be magnetically coupled to the first stator magnetic-pole portion and the third stator magnetic-pole portion, 
a second coil (Fig. 2: 22b) to be magnetically coupled to the second stator 15magnetic-pole portion and the third stator magnetic-pole portion, 
a drive pulse generation circuit (Fig. 4: 31) configured to output a drive pulse train composed of a plurality of drive pulses for driving the rotor to the first coil or the second coil.
Saito fails to disclose, but Yamamoto teaches:
a detection pulse generation circuit configured to generate 20a detection pulse (e.g. Fig. 3: P1 & [0055]) for detecting rotation of the rotor (e.g. [0055-0072]); and 
a rotation detection determination circuit (Fig. 1: 114) configured to determine rotation or non-rotation of the rotor based on a detection signal detected by applying the detection pulse to the first coil or the second coil (e.g. Fig. 3 & [0038]), 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Saito with the teachings of Yamamoto to include the claimed rotation detection determination circuit so as to rotate the timepiece reliably and accurately.
Regarding claim 2, Saito discloses the rotor is to be rotationally driven in increments of 360° (e.g. [0043]: rotor is rotated 180 degrees by one set of driving pulses, for example, three stages of driving pulses).
5RegaRegarding claim 3, Saito discloses the drive pulse train is formed of three drive pulses of the plurality of drive pulses (e.g. [0043]: rotor is rotated 180 degrees by one set of driving pulses, for example, three stages of driving pulses).
127HCT-0204-01RegardRegarding claim 6, Yamamoto teaches the step motor drive device is configured to select a high-speed drive pulse train or a normal drive pulse by switching a timing to select a specific drive pulse from the drive pulse train (e.g. Fig. 3 & [0038]: pulse control implies selectively switching from one pulse train to another, and the timing is determined by the rotation state detection).  
15ReRegarding claim 9, Yamamoto teaches the drive pulse train has a duty cycle (e.g. [0161]) to be switched based on at least any one of a power supply voltage (e.g. [0011]) or a temperature.
20ReRegarding claim 10, Yamamoto teaches the drive pulse train has the duty cycle to be further changed based on an elapsed time from a start of the rotation (e.g. [0067]: .  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2014183683 A) in view of Yamamoto et al. (US 2013/0182542 A1) as applied to claim 1 above, and further in view of Fukushima et al. (US 6,829,076 B2).
5ReRegarding claim 7, Saito and Yamamoto in combination fails to disclose, but Fukushima teaches one terminal of the first coil and one terminal of the second coil are short-circuited (col 13 lines 25-34).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Saito and Yamamoto with the teachings of Fukushima to either short-circuited the coils or kept one of the coils in open state so as to control the orientation of the current flow as desired (thus, magnetic flux generated with the motor can be controlled).
10 Regarding claim 8, Saito discloses at least one of the plurality of drive pulses included in the drive pulse train is formed of a pulse for exciting the first coil and a pulse for exciting the second coil so as to be alternately repeated (As explained in rejections above, Saito discloses plurality of drive pulses for controlling the first coil and the second coil).  
Allowable Subject Matter
Claims 4-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KAWING CHAN/           Primary Examiner, Art Unit 2846